DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-9, 11 and 23-34 are allowed.
	Claims 10 and 12-22 have been canceled.		 
Examiner’s Amendment
2.    	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 4: Delete “through hole" and insert — “through-hole” ---.
B.	Claim 1, line 5: Delete “through hole" and insert — “through-hole” ---.
C.	Claim 5, line 2: Delete “through hole" and insert — “through-hole” ---.
D.	Claim 7, line 1: Delete “the conductive" and insert — “a conductive” ---.
E.	Claim 23, line 11: Delete “through hole" and insert — “through-hole” ---.
F.	Claim 26, line 5: Delete “through hole" and insert — “through-hole” ---.
G.	Claim 26, line 6: Delete “through hole" and insert — “through-hole” ---.
H.	Claim 26, line 4: Delete “and"
I.	Claim 26, at the end of the last line 7: Delete “material" and insert --- “material; and
a second plugging layer filling the conductive through-hole, wherein the second plugging layer comprises a dielectric material”.

K.	Claim 32, line 1: Delete “the conductive" and insert — “a conductive” ---.

Authorization for this examiner's amendment was given in a telephone interview with Justin Brask on 9-24-21.
Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a magnetic sheath around the conductive through-hole, wherein the magnetic sheath is separated from the plated conductive through-hole by a first plugging layer comprising a dielectric material” and “a second plugging layer filling the conductive through-hole, wherein the second plugging layer comprises a dielectric material” in an inductor or an integrated circuit package.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811